Title: To George Washington from William Turnbull, 19 May 1780
From: Turnbull, William
To: Washington, George



Sir
Philada May 19th 1780

At the request of my Brother who has lately come from the Southard, I have to acquaint Your Excellency That the pipe of Madeira Wine which Robert Smith Esquire of Edenton advised was in his possession has been particularly taken care of by my Brother and is stored in Baltimore where it will be deliverd to Your Excellen[c]ys order by Mr James Jaffary Merchant there.
If I can afford any assistance to have Your Excellencys directions complied with respecting the same please to command Sir Your most hu: servt

Wm Turnbull

